Citation Nr: 1424087	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  14-10 946	)	DATE
	)
	)
THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 22, 1968 Board of Veterans' Appeals decision which, in part, denied an increased evaluation for service-connected residuals of a fracture of the left tibia and fibula. 

(Appellate consideration of the issues of entitlement to an increased evaluation for service-connected residuals of a fracture of the left tibia and fibula, currently evaluated as 20 percent disabling, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, will be the subject of a separate decision of the Board.)


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel




INTRODUCTION

The moving party (the Veteran) served on active duty from May 1960 to March 1962. 

This matter comes before the Board of Veteran's Appeals (Board) from an August 28, 2012 motion for revision of the August 22, 1968, decision of the Board, which, in part, denied an increased evaluation for service-connected residuals of a fracture of the left tibia and fibula.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The August 1968 Board decision, which, in part, denied an increased evaluation for service-connected residuals of a fracture of the left tibia and fibula, was made without consideration of pertinent law and regulations.


CONCLUSION OF LAW

The August 1968 Board decision, which, in part, denied an increased evaluation for service-connected residuals of a fracture of the left tibia and fibula, was based on CUE and is void ab initio.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 - 20.1411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, a motion for CUE is not a claim or application for VA benefits and thus VCAA requirements are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001). 

In an April 2014 letter to the Veteran and his representative, the Board acknowledged the motion to revise and advised the Veteran and his representative to review the rules relating to such matters found at 38 U.S.C.A. § 7111 (West 2002) and 38 C.F.R. §§ 20.1400-1411 (2013).  They were both further advised by separate letter, also in April 2014, of the opportunity to file a relevant response, including a request to review the claims file prior to filing a further response, within 30 days.  In April 2014, the Veteran's representative stated that there was no further argument or evidence regarding the CUE matter and requested the Board issue a decision.

As noted above, in August 2012, the moving party filed a motion to set aside an August 1968 decision of the Board on the basis that the decision, as it pertained to the issue of entitlement to an increased evaluation for residuals of a fracture of the left tibia and fibula, on the basis of CUE.  His attorney on his behalf has argued that the Board's apparent failure to consider the provisions of 38 C.F.R. § 3.344 (1967), which pertain to the procedures for reduction of a rating that has been in effect for at least five years, constituted CUE.

A prior Board decision is final and binding, but is reversible if there is CUE.  38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. § 20.1406.

The Board notes that all final Board decisions are subject to revision except decisions on issues which have been appealed to and decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b).  There is no indication that the August 22, 1968 Board decision was appealed to and decided by the United States Court of Appeals for Veterans Claims or any other court.  Thus, the Veteran is not precluded from filing the motion to revise.  Additionally, the August 22, 1968 Board decision made other determinations.  There is no suggestion that the Veteran is seeking to revise or reverse any other portion of the Board's decision by this motion.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made. 38 C.F.R. §  20.1403.  See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board's decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran, the name of the moving party if other than the veteran, the applicable VA file number, and the date of the Board's decision to which the motion relates.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a).

As the moving party, the Veteran in this case has met the basic filing requirements of 38 C.F.R. § 20.1404(a).  Although the Veteran's representative listed in the date of the Board decision at issue as August 22, 1969, instead of August 22, 1968, the Board finds that all of the requirements were met via August 2012 correspondence from the Veteran's representative.  The Veteran has also set forth a clear and specific allegation of CUE in the August 22, 1968 Board decision denying entitlement to increased rating for residuals of a fracture of the left tibia and fibula and has pleaded an error in applying facts to law with sufficient specificity to enable the Board to decide the motion to revise on the merits.

At the time of the August 1968 rating decision at issue, specific requirements had to be met in order for VA to reduce certain ratings assigned for service-connected disabilities which had been in effect for more than five years.  See 38 C.F.R. §  3.344 (c).  That applicable section stated as follows:

Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and [VA] regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated...  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).  

With regard to the factual background to this claim, an October 1962 rating decision assigned, among other determinations, a 20 percent evaluation residuals of a fracture of the left tibia and fibula, effective March 17, 1962.  This rating was still in effect at the time of the September 1967 rating decision, which among other determinations, reduced the Veteran's disability rating residuals of a fracture of the left tibia and fibula from 20 percent to 10 percent, effective December 1, 1967.  Thus, evidence shows that the Veteran had been service-connected for residuals of a fracture of tibia and left tibia for over 5 years.  Accordingly, the Veteran's disability had stabilized for VA purposes and the criteria of 38 C.F.R. § 3.344 applied to the Veteran's claim.  

In January 1968, the Veteran's representative filed a notice of disagreement with all the determinations of the December 1967 rating decision, including for the reduction pertaining to residuals of a fracture of the left tibia and fibula.  In his own January 1968 statement, the Veteran disputed that his condition had improved since his last examination.  The Veteran was subsequently provided with a February 1968 statement of the case.  The February 1968 statement of the case did not discuss 38 C.F.R. § 3.344 in any manner with respect the residuals of a fracture of the left tibia and fibula.  Furthermore, the reasons and bases given for continuing reduced evaluation stated that the residuals of a fracture of the left tibia and fibula did not meet the schedular requirements for the next higher evaluation, and the analysis was conducted within the context of an increased rating claim.  

Subsequently, also in February 1968, the Veteran perfected an appeal as to his claims including residuals of a fracture of the left tibia and fibula, and requested increased compensation for residuals of the fracture of the left leg and residuals of the left hip disability.  A May 1968 supplemental statement of the case also did not discuss 38 C.F.R. § 3.344 in any manner with respect to residuals of a fracture of the left tibia and fibula.  

The Board then issued a decision August 1968.  The Board's decision characterized the issue on appeal as entitlement to an increased evaluation for residuals of fracture of the left tibia and fibula, scar over the tibia and residuals of left hip dislocation and fracture of the acetabulum.  The August 1968 Board decision did not address whether a reduction of the original evaluation for evaluation residuals of a fracture of the left tibia and fibula was warranted and provided no analysis of the fact that the appeal concerned a reduction of a rating of 20 percent that had been in effect for more than 5 years.  While the August 1968 Board decision acknowledged that the Veteran's rating had been reduced, no mention of 38 C.F.R. § 3.344 was made and the Veteran's claim for residuals of a fracture of the left tibia and fibula was addressed entirely on the basis of whether an increased evaluation was warranted in accordance with the criteria of 38 C.F.R. § 4.130, Diagnostic Code of 5262.  However, the evidence shows that the proper issue on appeal with respect to residuals of a fracture of the left tibia and fibula should have been whether a reduction of the Veteran's 20 percent evaluation for residuals of a fracture of the left tibia and fibula was warranted, not entitlement to an increased evaluation for this issue.  As such, the Board erred in adjudicating the issue as an increased evaluation claim.  The result of failing to acknowledge the distinction between the propriety of the reduction and a determination of entitlement to an increased rating was to deny the Veteran the benefit of the more stringent evidentiary standards for reduction of the rating for residuals of a fracture of the left tibia. 

The applicable legal standard, as summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that, in the case of a rating reduction, the record must establish that such reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  Moreover, a Board decision pertaining to a reduction in rating that failed to address 38 C.F.R. § 3.344 "abused its discretionary authority."  Sorakubo, 16 Vet. App. at 124.  Additionally, when the issue is whether RO was justified in reducing a veteran's protected rating, the Board is required to establish, by a preponderance of the evidence and in compliance 38 C.F.R. § 3.344, that a rating reduction is warranted.  Brown v. Brown, 5 Vet.App. 413, 421 (1993).

Furthermore, in circumstances in which VA reduces a veteran's disability rating without observing the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  The Board must therefore conclude that the Board's August 1968 decision, in failing to address 38 C.F.R. § 3.344, is on its face void ab initio.  See also Dofflemyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) (where Board failed to apply the provisions of 38 C.F.R. § 3.343(a) and 38 C.F.R. § 3.344(a) when reviewing a rating reduction, the Board exceeded its discretionary authority; the decision is not in accordance with the law and, since it is unlawful, must be set aside).  

Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Such action is required in the case at hand; the Board's August 1968 decision, wherein the RO's reduction of the moving party's evaluation for residuals fracture of the left tibia and fibula as of December 1, 1978 was in effect ratified, is vacated as void ab initio and the prior rating of 20 percent is restored as of that date. 


ORDER

Restoration of a 20 percent rating, for residuals of a fracture of the left tibia and fibula, effective as of December 1, 1968, is granted, subject to the law and regulations governing the disbursement of VA monetary benefits.



____________________________________________
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

